Citation Nr: 1014228	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for VA non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant is seeking entitlement to VA death pension 
benefits as the surviving spouse of an individual who she 
claims had service in the United States Army during World War 
II.  The decedent's service has not been verified by the 
National Personnel Records Center (NPRC).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision by the RO in Manila, 
Philippines.  In that decision, the RO denied eligibility for 
VA non-service-connected death pension benefits.

The Board remanded the appeal in December 2008 for additional 
procedural and evidentiary development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.   
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The decedent's Philippine service does not qualify as 
requisite service to provide eligibility to the appellant for 
VA non-service-connected death pension benefits.


CONCLUSION OF LAW

There is no legal entitlement to non-service-connected death 
pension benefits.  38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2006.  Additional notice was sent in 
March 2009 and the claim was readjudicated in a December 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service records, and assisted the appellant 
in obtaining evidence.   All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

As noted, the appellant is seeking entitlement to VA benefits 
as the surviving spouse of an individual who is alleged to 
have had service in the United States Army during World War 
II.


The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6.  

Persons with service in the United States Armed Forces, Far 
East (USAFFE), including the recognized guerrillas, or 
service with the New Philippine Scouts under Public Law 190, 
79th Congress, shall not be deemed to have been in active 
military service with the Armed Forces of the United States 
for the purpose of establishing entitlement to nonservice-
connected disability pension.  See 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  Similarly, service in the Commonwealth Army 
of the Philippines while that Army was serving with the 
United States Army is considered active U.S. military service 
for purposes of compensation, but not for purposes of non-
service-connected death pension.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a).  When there is a question 
as to whether qualifying service is verified or adequately 
documented, VA shall request verification of service from the 
service department. 38 C.F.R. § 3.203(c).

VA is prohibited from finding, on any basis other than a 
service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the United States 
Armed Forces.  Service department findings, therefore, are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The appellant has submitted various documents regarding the 
decedent's service.  A Certificate of Honorable Discharge, 
issued by the United States Army in May 1947, reflects that 
the decedent served in the United States Army, Company E, 2nd 
Battalion, 14th Infantry, and was discharged in May 13, 1947.  
She also submitted a December 2005 letter from the NPRC 
enclosed a copy of a Certification of Military Service (NA 
Form 13038), verifying the decedent's military service.  The 
attached NA Form 13038, dated on December 5, 2005, reflects 
that the decedent was a member of the Army of the United 
States and Philippine Scouts, from July 25, 1942 to May 13, 
1947.

The RO has attempted to verify the decedent's service on 
several occasions.  

In August 2006, the NPRC indicated that the Decedent had Army 
service from July 25, 1942 to May 13, 1947.  

In September 2006, the NPRC replied to the RO and enclosed 
documents dated in 1951 and 1953 from the Adjutant General of 
the United States Army and the Military Personnel Records 
Center.

In a July 1951 memorandum, an officer from the office of the 
Adjutant General of the United States Army stated that the 
decedent was missing in action from July 25, 1942 to November 
20, 1945.  It was noted that the decedent claimed that he 
joined Captain Q.'s unit in Carranglan, N.E. on June 15, 
1942, and remained with that unit until he was inducted in 
Company E, 2nd Battalion, 14th Infantry, AUS on July 25, 1942 
by Captain Q.

In a November 1953 memorandum, an officer from the office of 
the Adjutant General of the United States Army stated that 
the Decedent's military status as a member of the Army of the 
United States, previously granted through alleged service 
with the 14th Infantry Regiment (PA) had been revoked.  It 
was noted that a determination had been made that any 
military service the decedent may have had was as a member of 
the Philippine Army, inducted into the service of the Armed 
Forces of the United States.

In a November 1953 memorandum, the Military Personnel Records 
Center indicated that the decedent did not have any USAFFE 
service, as the unit he alleged having joined was not a 
USAFFE unit.  His Army of the United States (AUS) status was 
revoked because both the decedent and his unit joined the 
14th Infantry Regiment after July 14, 1942.  He was 
determined to have been a recognized guerrilla from August 1, 
1943 to November 20, 1945.

In October 2007, the National Personnel Records Center 
indicated that the decedent did not reacquire AUS status, and 
there were no official records which confirmed that he had 
reacquired such status.

By a statement dated in November 2006, the appellant 
contended that the decedent was a member of the federalized 
14th Infantry which was certified by the NPRC as "active Army 
of the United States being regular Philippine Scout" from 
July 25, 1942 to May 13, 1947.  In February 2007, she said 
that the NPRC recertified the decedent's service, and it was 
not revoked.  In June 2007 she contended that the decedent 
was never notified of any revocation of his service, and also 
contended that pertinent records were burned in the NPRC 
fire.

In December 2008, the Board remanded the case for the RO to 
forward to the NPRC copies of all documents pertaining to the 
status of the decedent's military service, and to ask the 
NPRC to make a new attempt to verify the claimed service of 
the decedent.  In March 2009, the RO submitted these 
documents to the NPRC, and asked the NPRC to attempt to 
verify the claimed military service of the decedent, and to 
determine whether he reacquired AUS status following the 
revocation of such status in 1953.

In October 2009, the NPRC informed the RO that there were no 
official records which confirmed that the decedent had 
reacquired AUS status.

In sum, the service department records do not show that the 
decedent had qualifying service with the United States Armed 
Forces.  Therefore, the decedent was not a veteran for 
purposes of United States veterans' benefits.  The Board 
therefore concludes that the circumstances of the World War 
II service of the appellant's spouse do not meet the 
requirements for basic eligibility for VA death pension 
benefits for the appellant. 38 U.S.C.A. §§ 101(2), 107; 38 
C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.203.

The Board does not doubt that the appellant sincerely 
believes she is entitled to death pension benefits as the 
surviving spouse of the decedent.  However, where the service 
department records fail to show threshold eligibility, the 
claim lacks legal merit or legal entitlement, and must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Because the decedent's service does not meet the 
criteria described, the appellant does not meet the basic 
eligibility requirements for death pension benefits, and the 
claim must be denied based upon a lack of entitlement under 
the law.

ORDER

The appellant does not have basic eligibility for VA non-
service-connected death pension benefits, and the appeal is 
denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


